In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered December 14, 2001, which denied its motion for summary judgment dismissing the complaint as barred by the Workers’ Compensation Law.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff was placed in the temporary employ of the defendant by his general employer, Trade Source. The defendant *556“exclusively controlled and directed the manner, details, and ultimate result of the plaintiffs work” at the site of the accident (Causewell v Barnes & Noble Bookstores, 238 AD2d 536). Thus, the plaintiff was a special employee of the defendant as a matter of law. Accordingly, the Supreme Court should have granted the defendant’s motion for summary judgment dismissing the complaint as barred by the Workers’ Compensation Law (see Workers’ Compensation Law §§ 11, 29 [6]; Thompson v Grumman Aerospace Corp., 78 NY2d 553; Martin v Baldwin Union Free School Dist., 271 AD2d 579; Causewell v Barnes & Noble Bookstores, supra). Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.